lg,qs-J -o3
                                      ln fho tafe o.fl"euLS ·


  v
  StatedTexas .
                                  floflc~ o+JYJtom,tJitJ.J-e. ~ord
                                               .&
                         . mon1ro lor Tempnrarr,t Abe.yentel)/ Wr;i
           Par~tJtAJ1t 1D TeA.~.~~ flrDL ClerkS ft&:ord /{u)-2-3'-1,5 f (cJ.; D) · .
                                                                f


       SUjJplvntrrfnt,'o~ / lt ur1jl rei£..ve11t Item .ha:d:Jeen Drnifrecl ffDtn ffieJJ~rkS
       ~e..torJ / the. 7-ti'a Jf'JJuf f ;th~ tlfl}ellate L!Dutt DfQrl!JjJ&ty maLj htj l12fl.u
       d,'ret+ the__tJJLu+ cluk fD fJte_pate te.t +l.f.y/ a r1d ~,')£. lr1 +he fl!)IJeJ/,,~.J-£
        ttOutf £1 ~ujJ)JiemMt llH1taln1~9 fhLDmiHed /km; a11d Secflo11 Cd)
       O~kls tJr lnuCCllr;es/1+ 1he detkS ruord /__s de..ferJ/,It.fJt/t1t1Ct.l4ra./e,
        fh2-q.tfJP)Iate de.ik trJJS;f liJkrm fhe. tr/a i du k Df +he. tlt?_l-uf IJI
        it1tJt..tJ.J race.u t111d ~11.sfruct The.. der k ~ rnak~ Hu_ totreL.f-;ru1,
                     "
       Thuelort f                          rrloHo11 lor le.Mporat~ AbeJIMLLof !Jra ·
     Thut?.:~te l.lfJDtJ thLjJtw1l.!1e..1111J illue}11i!SY1'J-etl htjA-h~LfJDh't:e o.f. 1Y1mmpf~fe.
RUJJrd   J.   f                                       SuviLe.
    I Chatle.J Lar;mor1 Cox    1~wl!.ilt LltJd~t Perthll/-y LJt fe-t/utij f-haf f-h,~
()Dcum~n f- WtJs,JJiawl In ~D thl}_ tusfrxly tJf +h~ 13~'1{ fJ~mmf.s r11a/l ~oom V/(J
the..lnmate_ ~rop 8ox !J(} marc.hqJ 2D/S, And w;// CJ)IJSkiv /f get/ltd hlj
     u                             m
the il; J-ed ~~a .Jes fJDs fa I s mjJ LJ!t/xed      I                                     .



     martJ 9, 2.0/S                                          !)~ i, ~.
                                                             !!hat !LS: L. CoK 1¥6371 J
                                                              8/// f/.emMfS /Jv11' t
                                                              qt;DJ SP,ur 59 I
                                                              Amar1'Jio, Tx~ 79107

                           [et#fil!JktllDmpliaf1te
     I Chatles loymoYI LD'£1 Ce.t ll'fy fha f- th/_s tJ Dtumtt?t ;_s ;I> fJJmjJI/anlP_
w/~1-lhis ~ul-t-,                       ·
     matlh 9, 201~                                           !loL t. L&L
                                                              Chat/!..5 L(ox l'llo3721
                                                              B; /J Cle.~tJe11l-s Un:f
                                                              91P~I Spur 59 I
                                                              Amari 1/o   1   rx, 79101
                                                                                       (A)




                                 TARAANT COUNTY

Thomas A Wilder
  District Clerk

                                    COST BILL
TO:    ROSEMARY FOLLIS
       SOUTH AUSTIN MARKET PLACE
       210 I EAST BEN WHITE BLVD
       SUITEJ06
       AUSTIN, TEXAS 78741

      Re:    Your request~ated January 23,2015 for records of CHARLES LA YlVtAN COX,
DOB 5/25/1953, Cause Number C-213-0094!3..0647447-A. FOR COPIES OF THE ENTIRE
WRIT FILE, PLEASE SEND THE NECESSARY PAYMENT. 2.. S 0 p~ e S

         Record Search $5.00 per name {Gov Code 5l.318(b)(4)         $
                                                                     $----
         Certified Copies@ $1.00 per page (Gov Code 51.318(b)(7)
         Non-Certified Copies @ $.35 per page (Gov Code 51-.319(3)   $   S?:so--
                                                       TOTAL DUE     $
                                                                         - ---
                                                                         87.50



DUE AND PA YADLE UPON RECEIPT TO:

        TARRANT COUNTY DISTRICT CLERK
        CRlMINAL RECORDS
        401 W. BELKNAP
        FORT WORTH, TX 76196




                                                of~~
   (B)                                                                                           FILED
                                                                                      THOMAS A WILDER, DIST. CLERK
                                                                                        TARRANT COUNTY, TEXAS

                                                                                                MAY 27 2014
                                         C-213-009413-0647447-A
                                                                               TIME _ _6._.l/c..;.'~a.;-~i;i:i·3\~-~--
                                                                               BV                ~                  DEPUTY
         EX PARTE                                     §      IN THE 213th JUDICI-:-A__
                                                                                     L_ _.,;;;;..c::::;.._,
                                                      §
                                                      §      DISTRICT COURT
                                                      §
         CHARLES LAYMAN COX                           §      TARRANT COUNTY, TEXAS


                               ORDER CLOSING EVIDENCE IN 15 DAYS

                 The Court has before it Applicant's Application for Writ of Habelli! Corpus, filed

         under Article 11.07 of the Texas Code of Criminal Procedure.

                 IT IS ORDERED that any additional evidence, proposed findings or memoranda

         be submitted to the Court within fifteen days of the date of this order, unless an

         extension has been granted to the parties.

                 Thereafter, the Court will consider the record closed and will proceed to a

         decision in this matter.

                The Clerk of the Court is OR:J)EREn to send a copy of this order to the

         Applicant' at his current known address and to the Appellate Section of the Tarrant

         County District Attorney's Office.



·· ·· ·· ·· · --- ··- SJGNEDANDENTEREDthis z::r#day-of*',2014. - ..... -                             __ ...




                                       CHARL         OLDS
                                       CRIMINAL MAGI RATE
                                       TARRANT COUNTY, TEXAS
(C)                                                                        THOMAS A WILDER, DIST. CLERK
                                                                             TARRANT COUNTY. TEXAS

                                                                                  JUN 10 2014
                                  C-213-009413-0647447-A
                                                                           ~~-E==~B~: -~"""-:    -:-oE_P_U_TY_
                                                                                       =--..L.i{=.
                                                                                                ...


   EX PARTE                                     §          TN THE 2l3th JUDICIAL
                                                §
                                                §          DISTRICTCOURT OF
                                               §
  CHARLES LAYMON COX                            §          TARRANT COUNTY; TEXAS
  AKA ·CHARLES LAYMAN COX                       §

                                           ORDER


          The Court adopts the State's proposed Memorandum, Findings of Fact and
  Conclusions of Law as its own with the following modification:


          1. Conclusion of Law number "14" is modified to read as follows:
              "Applicant has failed to prove the State presented false testimony." See
            · Memorandum, p. 10."


          Accordingly, this Court RECOMMENDS that the relief Applicant requests be
  DENIED. The Court further orders and directs:
         The Cler.k of this Court to file these findings and transmit them along with the
  Writ Transcript to the Clerk of the Court of Criminal Appeals as required by law.'
         The Clerk of this Court to furnish a copy of the Court's findings to Applicant; at
  his most recent .address, and to the appellate section of the Tarrant County Criminal
  District Attorney's Office.


                 SIGNED AND      ENTERE~ this ~day o( ~- 1~------, 2014.
                                          /)         .        .    .

                                        ~a~                            .
                                      ~RE~21 ·11£····
                                       213th DISTRICT COURT
                                       TARRANT COUNTY, TEXAS